UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

BETTY S. FLYTHE,                                  :
                                                  :
       Plaintiff,                                 :       Civil Action No.:      10-2021 (RC)
                                                  :
       v.                                         :       Re Document No.:       76, 77
                                                  :
DISTRICT OF COLUMBIA, et al.,                     :
                                                  :
       Defendants.                                :

                           MEMORANDUM OPINION & ORDER

               DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND JUDGMENT

                                      I. INTRODUCTION

       On December 26, 2009, Tremayne G. Flythe was fatally shot by an officer of the District

of Columbia’s Metropolitan Police Department (“MPD”). Mr. Flythe’s mother, Betty S. Flythe,

brought this action in her personal capacity and on behalf of the estate of Mr. Flythe against the

District of Columbia (“the District”) and the two officers directly involved in the shooting,

Officers Travis Eagan and Angel Vazquez. The plaintiff brought 42 U.S.C. § 1983 claims

against the defendant officers, as well as common law claims for assault and battery. In addition,

the plaintiff asserted assault and battery, and negligent hiring, training, and supervision claims

against the District, as employer of the individual officers. The defendants moved for summary

judgment on all claims, and on November 8, 2013, the Court granted that motion in part and

denied it in part. See ECF Nos. 71 & 72.

                     II. FACTUAL & PROCEDURAL BACKGROUND

       The facts of this case are stated in full in the Court’s Memorandum Opinion, see

Memorandum Opinion at 2‒8, ECF No. 72, but some background is useful. On December 26,
2009, Tremayne G. Flythe was fatally shot by a former officer of the MPD, Travis Eagan. The

shooting involved Officers Eagan and Vazquez, who both pursued Mr. Flythe after Balbir

Hundal reported that a man had thrown a rock through his liquor store window. Though Officer

Eagan fired the fatal shot, both officers testified that they shot at Mr. Flythe because he

threatened them both, in their separate encounters with him, with a knife.

       The Court found that Mr. Flythe had not been seized by Officer Vazquez for purposes of

his excessive force claim against him, and that he had been seized by Officer Eagan, but that

Officer Eagan was entitled to qualified immunity because he was objectively reasonable in using

deadly force against Mr. Flythe. The Court also found that because the plaintiff failed to proffer

expert testimony, her negligent supervision claim against the District failed.

       The Court found, however, that based on the eyewitness testimony proffered by the

plaintiff, there was a genuine issue of material fact as to whether Mr. Flythe was armed during

his encounter with Officer Vazquez; 1 as such, summary judgment was not appropriate on the

plaintiff’s assault claim against him. The Court also found that because there was a genuine

issue of material fact as to Officer Vazquez’s recitation of events, that genuine issue carried

forward to Officer Eagan’s encounter with Mr. Flythe, and the District, as both officers’

employer, could still be liable for assault and battery under a theory of respondeat superior. As

such, the claims that survived summary judgment were the assault claim against Officer

Vazquez, and the assault and battery claim against the District. The plaintiff brings this motion

to alter or amend the Court’s interlocutory decision. See ECF Nos. 76 & 77. For the reasons that

follow, the Court will deny that motion.



       1
                The Court entered judgment for Officer Eagan on the battery claim, because the
plaintiff could not proffer facts that put his recitation of events into material dispute.



                                                  2
                                         III. ANALYSIS

                                        A. Legal Standard

       The plaintiff does not identify under what rule she brings her Motion to Alter or Amend. 2

The defendants surmise that Federal Rules of Civil Procedure 50(e) or 60(b) apply. See Def.’s

Opp’n Mot. 2, ECF No. 79. However, it is Rule 54(b) that governs, because the Court’s entry of

judgment is not a final judgment disposing of all the issues in this case. Federal Rule of Civil

Procedure 54(b) provides that “any order or other decision . . . that adjudicates fewer than all the

claims or the rights and liabilities” of the parties that does not end the case “may be revised at

any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and

liabilities.” FED. R. CIV. P. 54(b). “The Court has broad discretion to hear a motion for

reconsideration brought under Rule 54(b).” Isse v. Am. Univ., 544 F. Supp. 2d 25, 29 (D.D.C.

2008). The district court’s discretion is “limited by the law of the case doctrine and subject to

the caveat that where litigants have once battled for the court’s decision, they should neither be

required, nor without good reason permitted, to battle for it again.” Singh v. George Washington

Univ., 383 F. Supp. 2d 99, 101 (D.D.C. 2009) (citation omitted). Though different courts “apply

a variety of different standards when confronted with a motion for reconsideration,” see Cobell v.

Norton, 355 F. Supp. 2d 531, 539 (D.D.C. 2005), this jurisdiction has established that

reconsideration is appropriate “as justice requires.” Id. at 540; see also Capitol Sprinkler

Inspection, Inc. v. Guest Services, Inc., 630 F.3d 217, 227 (D.C. Cir. 2011) (explaining that Rule

54(b) recognizes a district court’s power to reconsider an interlocutory order “as justice requires”

(citation omitted)). “Considerations a court may take into account under the ‘as justice requires’

       2
               The plaintiff cites to Federal Rule of Civil Procedure 56(f) for the proposition that
the Court, sua sponte, decided issues on grounds not raised by the parties, independent of the
motion for summary judgment. The Court discusses that standard, infra, at n.4.



                                                  3
standard include whether the court ‘patently’ misunderstood the parties, made a decision beyond

the adversarial issues presented, made an error in failing to consider controlling decisions or

data, or whether a controlling or significant change in the law has occurred.” Williams v.

Johanns, 555 F. Supp. 2d 162, 164 (D.D.C. 2008) (citing Singh, 383 F. Supp. 2d at 101). In

general, “a court will grant a motion for reconsideration of an interlocutory order only when the

movant demonstrates: (1) an intervening change in the law; (2) the discovery of new evidence

not previously available; or (3) a clear error in the first order.” Stewart v. Panetta, 826 F. Supp.

2d 176, 177 (D.D.C. 2011) (quoting Zeigler v. Potter, 555 F. Supp. 2d 126, 129 (D.D.C. 2008)).

“The party seeking reconsideration bears the burden of proving that some harm would

accompany a denial of the motion to reconsider . . . [and] that some sort of injustice will result if

reconsideration is refused.” Isse, 544 F. Supp. 2d at 29. A court may deny a motion for

reconsideration that “raises . . . arguments for reconsideration that court has . . . already rejected

on the merits.” Henok v. Chase Home Finance, LLC, 947 F. Supp. 2d 6, 10 (D.D.C. 2013).

                                                       ***

       The plaintiff asks this Court to alter or amend its judgment with respect to (1) the

negligent supervision claim, (2) the unlawful seizure claim as to Officer Vazquez, (3) the

excessive force claim as to Officer Eagan, and (4) the assault and battery claim as to Officer

Eagan. The Court addresses each of these arguments in turn.

                                 B. Negligent Supervision Claim 3

       The plaintiff first argues that the Court erred in requiring expert testimony for the

plaintiff’s negligent supervision claim to survive summary judgment. Contrary to the plaintiff’s



       3
               The Court treats the negligent hiring and training claim the same as it treats the
negligent supervision claim.



                                                   4
assertion, this Court did not find as a matter of law that expert testimony is required in all

negligent supervision cases. It stated, true to District of Columbia law, that the decision of

whether to require expert testimony on a particular claim varies by case, and is left to the sound

discretion of the district court. See Varner v. District of Columbia, 891 A.2d 260, 266 (D.C.

2006) (citing District of Columbia v. White, 442 A.2d 159, 165 (D.C. 1982)). In its sound

discretion, the Court found that in this case, expert testimony was needed to establish the

standard of care because without it, there was no way to know whether restoring Officer Eagan

to duty based on a psychological evaluation, as opposed to a clinical evaluation, fell short of the

standard of care. A reasonable juror would need to know what the District should have done—

what standard it should have met—in order to determine whether or not the District fell below

that standard. Because no expert testimony was proffered, the Court entered judgment for the

defendants on this issue. 4



       4
                The plaintiff argues that the Court committed error under Federal Rule of Civil
Procedure 56(f) by entering a judgment independent of the motion, because the defendant never
raised the failure to proffer expert testimony as an argument in its motion for summary judgment,
and therefore the plaintiff was not on notice that it had to put forth such testimony. See Pl.’s
Mot. Alter or Amend 4, ECF No. 77. While the Court considered an element of the negligent
supervision claim not raised by the parties, it did not decide the case on grounds independent of
that claim generally. Both parties briefed, and therefore were on notice of the negligent
supervision claim as a basis for judgment. In situations where courts have found that the district
court erred in granting summary judgment sua sponte, it was because the court entered judgment
on a legal claim that was not even before it, and therefore completely beyond the scope of the
motion itself. See Moton v. Cowart, 631 F.3d 1337, 1343 (11th Cir. 2011) (reversing the district
court’s entry of judgment for the defendant on the issue of compensatory damages when the
motion for summary judgment never raised the issue of damages in the first place); Legge v.
Wagner, 7 F.3d 234, at *3 (6th Cir. 1993) (finding that the district court’s granting of summary
judgment on failure to plead fraud grounds was prejudicial to the plaintiffs because “defendants’
motion for summary judgment was based solely on the argument that the Wagners could not be
held individually liable under RICO, [and] the district court did not even mention this argument
in its opinion. Instead, the district court based its decision to grant summary judgment on its
determination that plaintiffs failed to plead the fraud, upon which they based their RICO claims,
with the particularity required by Federal Rule of Civil Procedure 9(b)”) (per curiam).



                                                  5
       In its motion to alter or amend, the plaintiff includes, for the first time, expert testimony

as to the standard of care for the supervision of an officer. The plaintiff includes the expert

report of Timothy Longo, the Chief of Police of Charlottesville, Virginia. See ECF No. 77-1.

The District of Columbia Court of Appeals has explained that in order to be sufficient, “the

expert must clearly articulate and reference a standard of care by which the defendant’s actions

can be measured. Thus the expert must clearly relate the standard of care to the practices in fact

generally followed by other comparable facilities or to some standard nationally recognized by

such units.” Briggs v Wash. Metro. Area Trans. Auth., 481 F.3d 839, 846 (D.C. Cir. 2007)

(quoting Clark v. District of Columbia, 708 A.2d 632, 635 (D.C. 1997)). See also Butera v.

District of Columbia, 235 F.3d 637, 660 (D.C. Cir. 2001) (explaining that expert sufficiently

established a standard of care for undercover police operations because he “set forth concrete

bases for his expert testimony,” including consulting with a neighboring jurisdiction’s police

force, reviewing MPD’s General Orders, examining a Department of Justice handbook on drug

investigations, and examining a training manual from the Institute of Police Technology and

Management of the University of North Florida).

       In his expert report, after citing to, inter alia, (1) an article in Police Chief Magazine

entitled “The Role of Psychological Fitness-for-Duty Evaluations in Law Enforcement,” (2) the



        Moreover, the case law is clear that in order to survive a motion for summary judgment,
the plaintiff must offer evidence to create a genuine issue of fact on all the elements of its claims.
See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (“a complete failure of proof concerning
an essential element of the nonmoving party’s case necessarily renders all other facts immaterial.
The moving party is entitled to judgment as a matter of law because the nonmoving party has
failed to make a sufficient showing on an essential element of her case with respect to which she
had the burden of proof.”) (citation omitted). Regardless of the defendant raising the expert
testimony argument, the Court in deciding the negligent supervision claim as a matter of law had
to consider whether expert testimony—an element of the claim itself—was needed for the claim
to survive summary judgment.



                                                  6
Psychological Fitness-for-Duty Guideline, ratified by the International Association of Chiefs of

Police, Psychological Services Section, and (3) an MPD General Order regarding Physical

Examinations, see Longo Report at 28‒29, ECF No. 77-1, Mr. Longo concluded that “what

appears to have led to Officer Eagan’s return to full duty, involved far less than what would have

otherwise been required for a full Fitness-for-Duty evaluation.” See id. ¶ 147. The District does

not contest his findings for purposes of this motion.

       In light of the expert testimony proffered and the lack of a challenge from the District, the

Court now turns to whether the plaintiff has satisfied the other elements of the negligent

supervision claim. 5 To succeed on a claim of negligent supervision, the plaintiff must prove

“‘that the employer breached a duty to the plaintiff to use reasonable care in the supervision or

retention of an employee which proximately caused harm to plaintiff.’” James v. District of

Columbia, 869 F. Supp. 2d 119, 121 (D.D.C. 2012) (quoting Phelan v. City of Mount Rainier,

805 A.2d 930, 940 (D.C. 2002)). The expert testimony proffered by the plaintiff, if accepted,

establishes the relevant standard of care—creating a genuine issue of material fact as to whether

the District fell below that standard in reinstating Officer Eagan’s police powers based on only a

psychological evaluation.

       However, the failure to proffer expert testimony was not the Court’s only reason for

entering judgment for the District on the negligent supervision claim. Because the Court had


       5
                The parties again rehash their arguments regarding whether the negligent
supervision claim is duplicative of the respondeat superior claims. Case law is clear that
respondeat superior liability is distinct from negligent supervision liability. See James v. District
of Columbia, 869 F. Supp. 2d 119, 121 (D.D.C. 2012) (“Unlike the doctrine of respondeat
superior—a legal construct which allows a plaintiff to hold employers vicariously liable for acts
committed by their employees—the tort of negligent supervision allows a plaintiff to hold
employers directly liable for their failure to properly supervise their personnel.”) (citing Griffin
v. Acacia Life Ins. Co., 925 A.2d 564, 575 (D.C. 2007)).



                                                  7
already determined that Officer Eagan had acted in an objectively reasonable fashion in the

context of the Fourth Amendment claim against him, see Mem. Op. at 24, the Court also noted

that even if expert testimony had been proffered, it seriously doubted whether proximate

causation could be established, because any officer confronted with the facts before Officer

Eagan would have acted the same way, and although Officer Eagan might not have shot Mr.

Flythe that day, another reasonable officer on the scene likely would have. See Mem. Op. at 29

n.13. It was therefore, not reasonably foreseeable as a matter of law that the District’s negligent

supervision of Officer Eagan proximately caused Mr. Flythe’s death—the District’s failure to

properly supervise Officer Eagan was not a substantial factor in bringing about Mr. Flythe’s

death because any officer in Officer Eagan’s position would likely have shot Mr. Flythe in the

circumstances. Although the prior ruling was couched in terms of serious doubt such a claim

could survive, the Court now expressly holds that the claim fails for that reason.

       Therefore, even after considering the plaintiff’s newly-proffered expert testimony, the

Court finds that judgment must still be entered for the District on this claim because the plaintiff

cannot establish proximate causation as a matter of law.

                                    C. Excessive Force claim

                                        1. Officer Vazquez

       The plaintiff next takes issue with the Court’s finding that Mr. Flythe had not been seized

for purposes of his encounter with Officer Vazquez. The Court found that because Mr. Flythe

never submitted to Officer Vazquez’s show of authority, but instead, fled, that he had not been

seized for purposes of the Fourth Amendment. 6 See Mem. Op. at 19‒20. The Court also noted



       6
              The plaintiff takes issue with the Court’s treatment of the first part of the
Mendenhall test. See Pl.’s Mot. Alter or Amend 6. (“Apparently the Court does not believe that



                                                 8
that even if it found that Mr. Flythe had momentarily submitted to Officer Vazquez’s show of

authority, it would not have changed the outcome in this case, because, as a matter of law, Mr.

Flythe was still able to completely evade submission. Id. at 19.

       In its motion to alter or amend, the plaintiff, for the first time, and without citation to

anything on the record, argues that Mr. Flythe could not have felt free to leave because when

Officer Vazquez initially stopped Mr. Flythe, he did so with his weapon drawn the entire time,

and made “police commands . . . delivered at gunpoint” telling Mr. Flythe to tie his dog up to the

fence. See Pl.’s Mot. Alter or Amend 9, ECF No. 77. The plaintiff also argues, again without

citation to anything in the record, that Mr. Flythe was “ordered to tie a dog to a fence,” “ordered

to show his hands,” “ordered to walk over to a police car with his hands raised and palms

showing . . . all while a policeman’s service weapon is pointed at him.” See id. at 8. The

plaintiff’s arguments mischaracterize both the facts on the record, and the law in this case. First,

there is no evidence on the record, in any of the eyewitnesses’ testimonies—and the plaintiff

points to no facts, see id., indicating that Officer Vazquez’s weapon was pointed at Mr. Flythe as

he approached the police car, after tying his dog up to the fence. And moreover, even if the



black men living in predominately black neighborhoods fit the ‘reasonable person’ criteria,
because there is not a black man alive who would have felt ‘free to leave’ under such
circumstances.”). However, whether Mr. Flythe felt “free-to-leave” is only part of the seizure
analysis—as the Supreme Court stated in California v. Hodari D., the Mendenhall free-to-leave
test “states a necessary, but not a sufficient, condition for seizure—or, more precisely, for seizure
effected through a ‘show of authority.’” 499 U.S. 621, 628 (1991) (quoting United States v.
Mendenhall, 446 U.S. 544, 554 (1980)). And as the Court explained in Florida v. Royer, “law
enforcement officers do not violate the Fourth Amendment by merely approaching an individual
on the street or in another public place, by asking him if he is willing to answer some questions,
by putting questions to him if the person is willing to listen . . . .” 460 U.S. 491, 497 (1983).
The second part of the seizure test is whether the person submitted to the show of authority,
which did not happen here—at least not according to the law in this Circuit as of the Court’s
November 8, 2013 decision. Whether that changes in light of United States v. Brodie will be
decided pending supplemental briefing, as set forth above.



                                                  9
Court were to assume that there were, and that Mr. Flythe approached the car in momentary

submission to Officer Vazquez pointing a gun at him, it would not change the outcome because

Mr. Flythe ultimately fled and escaped—and never submitted to Officer Vazquez’s show of

authority. Because he never submitted, there was no seizure. See, e.g., Reeves v. Churchich, 484

F.3d 1244, 1252‒53 (10th Cir. 2007) (holding that even though police officers “point[ed] their

weapons and ma[de] verbal commands,” because one plaintiff ran away and the other pushed the

officer’s gun out of her face, they never submitted to the assertions of authority, and therefore,

there was no seizure); United States v. Hernandez, 27 F.3d 1403, 1407 (9th Cir. 1994) (finding

no seizure where an officer drew his gun at a suspect who subsequently fled, and explaining that

“a seizure does not occur if an officer applies physical force in an attempt to detain a suspect but

such force is ineffective”); Cole v. Bone, 993 F.2d 1328, 1332‒33 (8th Cir. 1993) (holding that

no seizure occurred where shots were fired at a truck but did not hit the suspect because they

“failed to produce a stop”).

       On February 18, 2014, the D.C. Circuit decided United States v. Brodie, No. 11-3029,

2014 WL 593264, at *2 (D.C. Cir. Feb. 18, 2014), in which it held that “the short duration of [the

defendant’s] submission means only that the seizure was brief, not that no seizure occurred.” In

light of that holding, the Court directed the parties to file supplemental briefing to determine

whether it affects this Court’s holding as to the excessive force claim against Officer Vazquez

only. See Minute Order dated February 20, 2014. Because those briefs have not yet been filed,

the Court will defer deciding this issue pending the supplemental pleading.

                                         2. Officer Eagan

       The plaintiff also takes issue with the Court’s conclusion as to Officer Eagan’s use of

excessive force. A court may deny a motion for reconsideration that “raises . . . arguments for




                                                 10
reconsideration the court has . . . already rejected on the merits.” Henok, 947 F. Supp. 2d at 10.

The plaintiff raises the same arguments here that the Court has already rejected, and therefore

justice does not require the Court to alter or amend its judgment on this issue either. 7

                                      D. Assault and Battery

       Finally, the plaintiff takes issue with the Court’s conclusion regarding Officer Eagan’s

liability for battery. The plaintiff argues—for the first time in its reply to the defendant’s

opposition to motion to alter or amend, and without citation to the record—that the shell casings

found on the floor near Mr. Flythe’s body corroborate the eyewitness testimony that suggests

that Officer Eagan fired shots at an unarmed Mr. Flythe as he chased him down the street. See

Pl.’s Reply 13, ECF No. 81 (“Defendant Eagan fired his weapon five (5) times by all accounts.

He struck Mr. Flythe twice, he missed him three (3) times, and the fact that the last two (2)

bullets struck him in the front of his body, after he turned around to face defendant Eagan,




       7
                The plaintiff takes issue with the Court’s treatment of Officer Eagan’s drug use.
At the summary judgment stage, the plaintiff argued zealously that Officer Eagan’s drug use did
not entitle him to qualified immunity. See Pl.’s Opp’n Mot. Summ. J. 18–19, ECF No. 67. The
plaintiff had the opportunity to proffer all the evidence it had regarding those arguments. For the
first time, now on reconsideration, the plaintiff proffers evidence challenging the defendant’s
testimony—evidence it already had but chose not to proffer at the summary judgment stage.
That evidence does not change the Court’s legal conclusion because Officer Eagan’s subjective
state of mind does not change the fact that he acted as an objectively reasonable officer would
have in the same situation. Even if that evidence did change the Court’s conclusion, though, the
Court need not consider it. See, e.g., United Mine Workers of America 1974 Pension Trust v.
Pittston Co., 793 F. Supp. 339, 342–343 (D.D.C. 1992) (explaining that on a motion for
reconsideration, the court need not consider evidence that the plaintiff had and could have
submitted in its opposition to motion for summary judgment, but chose not to). In addition, one
of the grounds for reconsideration is the “discovery of new evidence not previously available.”
See Johnson-Parks, 806 F. Supp. 2d at 269 (citing Zeigler v. Potter, 555 F. Supp. 2d 126, 129
(D.D.C. 2011)). The evidence proffered by the plaintiff here was previously available, but not
submitted. As such, justice does not require that the Court’s judgment be reconsidered on that
ground.



                                                  11
supposedly somehow supports a theory that defendant Eagan was ‘privileged’ to shoot Mr.

Flythe.”).

       The Court noted in its Memorandum Opinion that the “plaintiff’s eyewitness testimonies

from Mr. Hundal, Officer Vazquez, and Ms. Edmonds could suggest, when viewed in the light

most favorable to the plaintiff, that Mr. Flythe was running from Officer Eagan when he was

shot.” See Mem. Op. at 34 n.17. However, those facts did not, and do not create a genuine issue

of material fact because the only conclusive evidence of the shooting blatantly refutes that

testimony. This is not a situation where there are two conflicting set of facts that could both

equally be true. This is a situation where the plaintiff argues that Officer Eagan shot Mr. Flythe

from behind, and the autopsy report shows definitively that he was shot from the front. And

moreover, the five shell casings that were missing from Officer Eagan’s gun were all found in

front of the same house on the same block where Mr. Flythe’s body was found and where he was

shot. See Crime Scene Evidence Report at 2, ECF No. 68-2. As Officer Eagan argued on reply

at the summary judgment stage—if he had been “firing while he was running down the street,

there would have been a trail of shell casings down the street . . . .” Eagan Reply 8, ECF No. 68.

Even accepting as true the eyewitness testimony that suggested Officer Eagan fired shots as he

chased Mr. Flythe, the only undisputed, conclusive evidence on the record—the autopsy report

and crime scene report describing the location of the shell casings “blatantly contradicts” that

testimony, and corroborates Officer Eagan’s testimony that he shot Mr. Flythe in self-defense.

See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell two different stories,

one of which is blatantly contradicted by the record, so that no reasonable jury could believe it, a

court should not adopt that version of the facts for purposes of ruling on a motion for summary

judgment.”); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249‒250 (1986) (“If the




                                                 12
evidence is merely colorable, or is not significantly probative, summary judgment may be

granted [for the movant].” (citation omitted)); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (“Where the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party, there is no genuine issue for trial (internal quotation

marks and citations omitted)). The plaintiff proffered no evidence to support its contention that

Officer Eagan shot Mr. Flythe as he chased him down the street. Rather, the Court sifted through

the evidence looking for a genuine issue of material fact and—relying largely on the defendant’s

exhibits because the plaintiff put forth no evidence—could find none. As such, the Court denies

the plaintiff’s motion to alter or amend its judgment on this claim. 8

                                        IV. CONCLUSION

       For the foregoing reasons, it is hereby ORDERED that the plaintiff’s motion to alter or

amend the judgment is DENIED.

       SO ORDERED.



Dated: February 25, 2014                                             RUDOLPH CONTRERAS
                                                                     United States District Judge



       8
                Although the District did not move for reconsideration, it mentions that it does not
think it should be liable for battery, given that judgment was entered for Officer Eagan on the
battery claim. The Court finds the District’s position unpersuasive because the District is
responsible for the acts of both of its employees. The District’s liability in this case cannot be
viewed in a vacuum, with the Court examining each officer’s liability separately and detached
from the other. The genuine issue of material fact in the context of Officer Vazquez’s encounter
with Mr. Flythe carries forward to create one with respect to Officer Eagan—and again, only for
purposes of the District, who is liable for both officers. The Court found that Officer Eagan
acted reasonably in his personal capacity, regardless of whether Mr. Flythe had a knife, given his
reliance on Officer Vazquez’s radio call. But if Officer Vazquez’s radio call was false, and there
is a question of fact whether it was, the District may be liable for the consequences of any
wrongdoing by Officer Vazquez, Officer Eagan’s personal good faith notwithstanding.



                                                  13